                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore


Civil Action No.: 1:20-CV-01057-RM-SKC

ROBERT STEPHEN KRAMER,
Individually and on behalf of all others similarly situated,

               Plaintiffs,

v.

ALTERRA MOUNTAIN COMPANY and
IKON PASS INC.,

               Defendants.

Civil Action No. 1:20-cv-01186-RPM-SKC

VANESSA CLEAVER,
Individually and on behalf of all others similarly situated,

       Plaintiff,

v.

IKON PASS, INC. and
ALTERRA MOUNTAIN COMPANY U.S. INC.,

       Defendants.


     DECLARATION OF ROBERT B. CAREY IN SUPPORT OF JOINT MOTION OF
      PLAINTIFFS ECKERT AND CLEAVER FOR APPOINTMENT OF INTERIM
                      LEAD PURSUANT TO RULE 23(g)


       I, Robert B. Carey, declare as follows:

       1.      I am a partner and serve on the Executive Committee of Hagens Berman Sobol

Shapiro LLP (“Hagens Berman”). I represent Plaintiff Vanessa Cleaver and submit this
Declaration in Support of Joint Motion of Plaintiffs Eckert and Cleaver for Appointment of

Interim Lead Pursuant to Rule 23(g). Unless otherwise stated, I have personal knowledge of the

information set forth in this declaration.

         2.       Hagens Berman, together with co-counsel in Cleaver, and proposed Interim

Co-Lead Counsel, has expended substantial time investigating the underlying claims including

research into Alterra’s Ikon ski pass program, failure to provide any refund for its substantially

shortened 2020/2021 ski season, market share and operations, and statements made to counsels’

clients and the putative class members; drafting their respective filed complaints, and

interviewing and communicating with their clients. Hagens Berman team has been contacted by,

and responded to dozens of putative class members from states around the country.

         3.       Hagens Berman, together with co-counsel in Cleaver, has thoroughly researched

all allegations before filing the Complaints, investigated and researched the Ikon Pass program as

well as Alterra’s offer of only a partial discount towards the purchase of a Pass for the 2020/

2021 season, reviewed pertinent press articles and reports, and researched Defendants, and their

relevant market share.

         4.       Hagens Berman anticipates filing a consolidated complaint with multiple state

subclasses in case the Court determines that Colorado law does not apply to all claims and that

variations in state law preclude a nationwide class.

         5.       In addition to continuing to investigate claims against Alterra, Hagens Berman

has been contacted by several putative class members who purchased Pass Insurance marketed

by Alterra, brokered by Red Sky Travel Insurance and underwritten by Arch Insurance

Company.



                                                 -2-
010925-11/1266950 V1
         6.       Hagens Berman anticipates asserting additional claims not only against Alterra,

but also plan to add claims against these entities arising out of the deceptive marketing of these

insurance policies and failure to pay out any COVID-19 related claims.

         7.       Hagens Berman specializes in the litigation of complex class actions and MDLs,

on behalf of plaintiffs throughout the country. Hagens Berman has been appointed lead or

co-lead counsel in many of the largest antitrust, consumer fraud, product liability, and securities

cases in history, where we have achieved substantial, often unprecedented, results for class

members.

         8.       Attached as Exhibit A is a true and correct copy of Hagens Berman’s current firm

resume.

         9.       The following are a few examples of results Hagens Berman obtained for class

members in other cases:

         •    In re Visa Check/MasterMoney Antitrust Litigation, United States District Court for
              the Eastern District of New York, 96-CV-5238. HBSS acted as plaintiffs’ co-lead
              counsel in this antitrust class action against Visa and MasterCard, challenging an
              aspect of their “Honor All Cards” rule. Shortly after trial began, HBSS, which was
              on the trial team, helped secure a class settlement of approximately $3.05 billion, and
              injunctive relief valued at approximately $20 billion. At the time of the settlement,
              this was the largest antitrust settlement in history.

         •    In re Elec. Books Antitrust Litig., 11-md-2293 DLC (S.D.N.Y.). The firm pioneered
              this litigation as lead counsel against Apple and the largest brick-and-mortar
              publishers for antitrust violations. HBSS worked in novel partnership with the
              Department of Justice and 33 State Attorneys General, representing purchasers of e-
              books in 19 states and four U.S. territories. Conditioned on the Second Circuit’s
              handling of Apple’s appeal, the class may receive up to $560 million to resolve price-
              fixing allegations, on single damages of $270 million.

         •    In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales Practices, & Prods.
              Liab. Litig., 8:10ML2151 JVS, (C.D. Cal.). As co-lead counsel for the economic loss
              classes in this successful, complex MDL, the firm challenged a defect causing dozens
              of models spanning an 8-year period to undergo sudden, unintended acceleration.


                                                  -3-
010925-11/1266950 V1
               The resulting $1.6 billion settlement included $500 million in cash payments to class
               members, many of whom received checks for thousands of dollars; installation of a
               safety-enhancing brake override system on millions of vehicles; and a program that
               substantially extended warranties for millions of consumers. To the firm’s
               knowledge this was the largest automobile class settlement in U.S. history.

These extraordinary results are possible because the firm abides by a rule developed from years

of leading complex class actions: vigorous and efficient prosecution with a nimble leadership

team, clear lines of responsibility, and a commitment to “live and breathe” a case.

         10.      As a partner and member of Hagens Berman’s executive committee, and in my

prior role as Arizona’s Chief Deputy Attorney General, I have managed hundreds of cases in my

27-year career. The firm brochure contains my resume which lists leadership and committee

roles in notable cases. (Ex. A, at 55-57).

         11.      I grew up in Colorado, and attended the University of Denver’s business and law

schools, was admitted to the Colorado bar in 1987, and taught at the University of Colorado.

         12.      I handle cases (and reside) in both Arizona and Colorado, and have litigated cases

across Colorado for over twenty years.

         13.      I have extensive experience handling consumer and class-related lawsuits. I have

litigated class actions in Colorado federal and state courts involving Colorado Consumer

Protection Act, breach of contract, and insurance issues.

         14.      I have litigated these same issues against Vail Resorts. In Stone v. Vail Resorts

(Judge Daniel), I brought breach of contract and Colorado Consumer Protection Act claims

arising out of misrepresentations about property rights for condominiums sold by Vail Resorts.

Judge Daniel referred the matter to arbitration, where Judge Brook (ret.) found for plaintiff, and




                                                  -4-
010925-11/1266950 V1
Judge Domenico has under advisement a motion to confirm the award and determine who should

decide the issue of attorneys’ fees.

         15.      I served as a lead attorney for the Hyundai Horsepower litigation and the

Hyundai/Kia MPG litigation, whose combined monetary relief exceeded $200 million.

         16.      As Chief Deputy Attorney General, I oversaw and guided major consumer cases,

including those that resulted in a $4 billion divestiture and a landmark $165 million antitrust

settlement for the State of Arizona.

         17.      I have tried to verdict numerous cases in this Court, including most recently

obtaining a landmark verdict against DaVita, Inc.

         18.      Among my trials before this Court are two cases involving, as does this case, the

intersection of contract, the Colorado Consumer Protection Act and insurance law. In those

cases, Folks v American Family, 04-cv-00243-REB-BNB, tried before Judge Blackburn, and

Whitehead v. American Family, 04-cv-00191-EWN-MJW, tried before Judge Nottingham (ret),

I obtained jury verdicts for the plaintiff, including compensatory, statutory bad faith, and

exemplary damages.

         19.      I have litigated dozens of cases involving violations of the Colorado Consumer

Protection Act, contract breaches, or misrepresentations, many of which went to trial (and

plaintiff verdict) in courts across Colorado.

         20.       I will personally act as the lead attorney for Hagens Berman in this case.




                                                  -5-
010925-11/1266950 V1
         I declare under penalty of perjury that the foregoing is true and correct.

         Executed this 20th day of May, 2020 in Phoenix, Arizona.



                                                Robert B. Carey




                                                 -6-
010925-11/1266950 V1
